                                                                             FILED
                                                                              NOV 0 2 2018
                  IN THE UNITED STATES DISTRICT COURT
                                                                             Clerk, U.S Courts
                      FOR THE DISTRICT OF MONTANA                            District Of Montana
                                                                              Missoula Division
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,                               CR 18-43-M-DLC

                      Plaintiff,
                                                               ORDER
         vs.

 DALTON CADE LAURIA,

                      Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on October 15, 2018. Neither party objected and

therefore they are not entitled to de nova review of the record. 28 U.S.C. §

636(b)(l); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981 ). Clear error exists if the Court is left with a "definite and firm

conviction that a mistake has been committed." United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Dalton Cade Lauria's guilty

plea after Lauria appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to one count of uttering counterfeit or

                                           1
securities in violation of 18 U.S.C. § 472 as set forth in the Indictment.

      I find no clear error in Judge Lynch's Findings and Recommendation (Doc.

26), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Dalton Cade Lauria's motion to change

plea (Doc. 19) is GRANTED and Dalton Cade Lauria is adjudged guilty as

charged in the Indictment.

      DATED this 2 J.-day ofNovember,




                                       Dana L. Christensen, Chief Judge
                                       United States District Court




                                          2
